— Order, Supreme Court, Bronx County (Anita Florio, J.), entered December 11, 1990, which denied the motion of the defendant Bainbridge Avenue Corp. (Bainbridge) for summary judgment dismissing the complaint, unanimously reversed, on the law, with costs, and the motion to dismiss granted and the complaint dismissed as to Bainbridge. The clerk is directed to enter judgment in favor of defendant Bainbridge dismissing plaintiffs complaint, with costs.
This is a personal injury action which arose when plaintiff, an employee of the City of New York Department of Transportation, was allegedly injured when a bench collapsed when she sat down. The building where the accident occurred had been leased by Bainbridge to the City of New York. Pursuant to the lease the landlord’s responsibilities were limited to "exterior, structural, roof and sidewalk repairs” as well as periodic painting. The landlord was not otherwise obligated to maintain or repair the premises. Thus, there is no liability of this defendant to a third party allegedly injured by a defective bench, a moveable piece of furniture and not a fixture. (Manning v New York Tel. Co., 157 AD2d 264 [1990]; Schlesinger v Rockefeller Center, 119 AD2d 462 [1986].) Moreover, depositions of the building manager, Stephen Scott, and plaintiffs supervisor, Flora Hall, make clear that the bench was owned by the City of New York.
Accordingly, summary judgment should have been granted. Concur — Murphy, P. J., Milonas, Ellerin, Wallach and Smith, JJ.